Bryan, J.,
delivered the opinion of the Court.
Catherine A. Shupp, a married woman suing by her next friend, filed a bill in equity against Hoffman, Eavey and others, for an injunction to restrain the execution of a judgment which they had obtained against her. After . answer by the defendants, the Court below passed a decree for a perpetual injunction 'and the defendants appealed to this Court.
The evidence shows that on the 25th day of June, 1877, Mrs. Shupp executed her promissoiy note for the sum of two hundred and fifty dollars to the defendants, and signed an order for a judgment by confession, and that two days later the judgment was entered. She was then and is now a married woman, and her husband did not join in the execution of the note, and did not sign the order for a confession of the judgment. In September, 1888, a scire facias was issued on this judgment, and it was revived in due course by the fiat executio. On appeal to this Court the decision below was sustained. The principal question in this Court was whether the defendant in the judgment could plead her coverture, in answer to the scire facias, and we held that it could not be allowed. We simply adhered to the well-established rule that no defence could be pleaded to the scire facias which might have been set up in bar of the original action ; 72 Md. 360. The revival of the judgment worked no change in its nature, character and effect as it originally existed. It was said in Moore v. Garrettson, 6 Md. 448: “ The office of a scire facias to revive a judgment is to reinvest it with all the powers, attributes and conditions which originally belonged to it, and which have been wholly or in part suspended by lapse of time, change of parties, or the like.” We consider this principle as absolutely settled, and deem it unnecessary *615to cite any of the numerous cases which declare the same doctrine.
(Decided March 26th. 1895.)
The question, then, is whether the original judgment was valid. By the Act of 1872, chapter 270, a married woman may be sued jointly with her husband on any note, bill of exchange, single bill, bond, contract or agreement which she may have executed jointly with her husband. But very manifestly this Act can have no application to the present transaction, where the proceeding is against her alone on a note signed by her alone. It has not been contended that the judgment can be maintained under either of the Acts of Assembly, which, with some modifications, are now consolidated in Article 45, section 7, of the Code: These acts relate to proceedings against married women who have been doing business as femes sole. The first of them, in the form in which it existed at the time of the rendition of this judgment, did not permit proceedings against a married woman personally, but required that the proceedings should be by attachment against the property which she had acquired by her skill, industry or personal labor. The other Act, comprised in Article 45 (that of 1882, chapter 265), was not passed until long after this judgment had been entered. It does not admit of a question in this Court'that judgments against married women are void unless they are upheld by the Acts of Assembly which we have mentioned. It is also well settled that the execution of them will be enjoined by decree in equity. Griffith v. Clark, 18 Md., 457; Lowekamp v. Koechling, 64 Md. 96.

Decree affirmed.